

SAVINGS INSTITUTE
SPLIT DOLLAR LIFE INSURANCE AGREEMENT


THIS AGREEMENT entered into this 17th day of June, 2003 by and between the
Savings Institute (the “Bank”), a Connecticut-chartered mutual savings bank, and
Rheo Brouillard (the “Employee”).
WHEREAS, the Employee has rendered services to the Bank as a valued employee;
and
WHEREAS, the Bank desires to encourage the Employee to continue to render
faithful and high quality services to the Bank; and
WHEREAS, the Bank seeks to provide financial protection for the beneficiaries of
the Employee in the event of the Employee’s untimely death; and
WHEREAS, the Bank is the owner of one or more life insurance policies under
which Employee is an insured (the “Policies”), all of which are identified in
Exhibit A hereto.
NOW, THEREFORE, for value received and in consideration of the mutual covenants
and agreements contained herein, the Bank and the Employee agree as follows:
Article I
Ownership Rights in the Policies
A.    The Bank shall have all of the ownership rights, options and privileges
permitted by the Policies, except those expressly granted to the Employee by the
terms of this Agreement.
B.    The Bank shall have the right to designate itself as beneficiary of the
Policies to the extent of the total death proceeds payable under the Policies,
less the Employee’s Interest. For purposes of this Agreement, the “Employee’s
Interest” shall be determined as follows:
(i)
While the Employee is an active employee of the Bank or any affiliate of the
Bank, the Employee’s interest means one hundred (100) percent of the
“Net-at-Risk” amount payable under the Policies. For purposes of this Agreement,
the “Net-at-Risk” amount shall mean the amount by which the death benefit
payable under the Policies exceeds the cash surrender value of the Policies
determined as of the date immediately preceding the Employee’s death.

(ii)
Following the Employee’s termination of employment, “Employee’s Interest” means,
an amount determined in accordance with the methodology set forth in Exhibit B
to this Agreement but in no event in excess of the Net-





    

--------------------------------------------------------------------------------




at-Risk amount, provided, however, that the Employee’s Interest under this
Paragraph B(ii) shall be reduced to three (3) times the Employee’s Compensation
(as defined below) determined as of his termination date, if at; of such date,
the Employee has in effect an irrevocable election to receive a lump sum
distribution of the benefits, if any, payable to him under the Bank’s
Supplemental Executive Retirement Plan. Except to the extent provided in this
Paragraph B(ii), no benefit shall be provided to an Employee under this
Agreement following termination of employment.
(iii)
For purposes of this Agreement, “Compensation” shall mean the average of the
Employee’s compensation for the three (3) most recently completed calendar years
preceding the year in which his termination date occurs and applying the
definition of “compensation” under the Bank’s 401(k) Plan at the time the amount
of a Participant’s benefit is being determined: provided, however, that
Compensation shall be determined without regard to any limitation on the maximum
dollar amount of compensation taken into account under the Bank’s 401(k) Plan
pursuant to Internal Revenue Code Section 401(a)(17) or any similar provision of
law.

C.
The Employee shall have the right to designate a beneficiary or beneficiaries of
the Policies’ death benefits to the extent of the Employee’s Interest on a form
designated by the Bank for such purpose. If more than one beneficiary is named,
the share of each beneficiary and the status of each beneficiary (i.e., as
primary or contingent) shall be indicated by the Employee. The Employee shall
have the right to change the beneficiary or beneficiaries and the status of the
same by submitting the change in writing on a form designated by the Bank for
such purpose. The Bank shall take such action as may be necessary to effectuate
the beneficiary designation, as well as any settlement option made available by
the Policies that the Employee may elect. The Employee’s beneficiary designation
form, as the same may be modified from time to time by the Employee, is attached
hereto as Exhibit C.



2
    

--------------------------------------------------------------------------------




D.    The Bank may not take any action with respect to the Policies that will
impair any right or interest of the Employee in the Policies.
E.    With the consent of the Bank, the Employee may assign without
consideration the “Employee’s Interest” to any person, entity or trust. In the
event the Employee transfer the “Employee’s Interest,” then all of the
“Employee’s Interest” and the Employee’s rights under this Agreement shall be
vested in the Employee’s transferee, who shall be substituted as a party
hereunder and the Employee shall have no further interest in the Policies or in
this Agreement.
Article II    
Premium Payments
A.    The Bank shall contribute the entire premium payable under the Policies.
B.    It is understood and agreed by the Employee that, annually during the term
of this Agreement, the Employee will be charged with taxable income by reason of
the economic benefit of the insurance protection received under this Agreement
in an amount determined under applicable federal income tax requirements. During
the term of this Agreement the Bank shall annually furnish the Employee a
statement on Form W-2 reporting the Employee’s taxable income with respect to
coverage provided under this Agreement, unless such amount is reimbursed to the
Bank by the Employee on or before the last day of the calendar year.
Article III    
Division of Death Proceeds of Policies
In the event that the Employee shall die while this Agreement is in force, the
Bank shall be entitled to receive from the proceeds of the Policies an amount
equal to the Bank’s interest in the Policies, as determined under Paragraph B of
Article I of this Agreement. The portion of the proceeds of the Policies which
represents the “Employee’s Interest” as determined in accordance with Article I,
Paragraph B shall be paid to the beneficiary designated by the Employee on the
attached Exhibit C.


3
    

--------------------------------------------------------------------------------




Article IV    
Termination of Agreement
A.    This agreement may be terminated only by a written instrument signed by
the Bank and the Employee.
B.    Notwithstanding anything in this Agreement to the contrary, upon the
division of the death proceeds of the Policies pursuant to Article III above,
this Agreement shall terminate.
Article V    
Amendment
This Agreement may be amended at any time and from time to time, but only by a
written instrument signed by the Bank and the Employee.
Article VI    
Named Fiduciary and Plan Administrator
The Bank is hereby designated the Named Fiduciary and Plan Administrator with
respect to this Agreement.
As Named Fiduciary, the Bank shall be responsible for the management and
administration of this Agreement. The Bank’s Board of Directors may delegate to
others the Bank’s responsibilities under the plan including the retention of
advisors and may execute any other powers necessary for the discharge of its
duties to the extent not in conflict with the provisions of the Employee
Retirement Income Security Act of 1974, as amended.
Article VII    
Claims Procedure
A claim form or a request for claim information with respect to benefits under
the Agreement may be obtained upon written request to the Named Fiduciary or its
delegate.
In the event that the claim is in whole or in part denied, the Named Fiduciary
or its delegate shall provide notification of such denial to the claimant within
90 days. The notifications shall contain the specific reasons for the denial as
well as specific reference to the pertinent provisions of the Agreement upon
which the denial is based. The claimant shall also be informed of this claim
review procedure and shall be provided with description of the method by which
the claim may be perfected.
A claimant seeking claims review may, within 60 days following receipt by the
claimant of a written claims denial, request a claim’s review by written
application to the Named Fiduciary. In


4
    

--------------------------------------------------------------------------------




connection with the claim’s review, the claimant shall be afforded an
opportunity to review claims documents and submit comments in writing. A final
decision on review shall be in writing and shall include, in the event the
claims for benefits are wholly and partially denied..
(1)
The specific reasons for the denial;

(2)
Specific reference to pertinent provisions of the Agreement upon which the
denial or dispute is based;

(3)
A description of any additional information necessary for the claimant to
perfect the claim and an explanation of why such materials or information is
necessary; and

(4)
An explanation of the Agreement review procedures.

Article VIII    
Insurer Not a Party to Agreement
The issuer(s) of the Policies shall not be deemed a party to this Agreement.
Payment or other performance of its contractual obligations in accordance with
the provisions of the Policies shall fully discharge the issuer(s) from any and
all liability. The Bank shall take such action as may be necessary to ensure
that the “Employee’s Interest” in the Policies is reflected in the records of
the issuer of the Policies.
Article IX    
Agreement Binding Upon Parties
This Agreement shall bind both the Bank and the Employee, as well as their
heirs, successors, personal representatives and assigns. Except as otherwise
provided by this Agreement, in no event shall a successor entity to the Bank be
discharged of its obligation to maintain a level of insurance protection equal
to the Employee’s Interest.
Article X    
Governing Law
This Agreement sets forth the entire agreement between the parties hereto, and
any and all prior agreements are hereby superseded. The laws of the State of
Connecticut shall govern this Agreement, unless preempted by federal law.


5
    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Employee and a duly authorized representative of the
Bank have executed this Agreement, all as of the day and year written above.
SAVINGS INSTITUTE




/s/ Brian Hull                            




EMPLOYEE




/s/ Rheo Brouillard            
Rheo Brouillard





Exhibit A
Insured     Insurance Company      Policy Number(s)


                




Exhibit B
The following methodology shall apply in determining the “Employee’s Interest”
for purposes of Paragraph B(ii):
1.
The Employee’s Interest under Paragraph B(ii) of the Agreement shall equal the
sum of the following:

A.
Three (3) times the Employee’s Compensation determined as of the Employee’s
termination date; and

B.
The Employee’s “Additional Post-Termination Death Benefit Interest.” The
“Additional Post-Termination Death Benefit Interest” shall equal the difference
between the Net-at-Risk amount under the Policies and the amount determined
under (A) above, with such difference reduced by 2% for each point by which the
sum of the Employee’s age and years of service at termination is less than 80.
Notwithstanding anything in this Agreement to the contrary, the amount
calculated under this (B) shall be reduced to zero (0) on the 15th anniversary
of the Employee’s termination date and, thereafter, the Employee’s Interest
shall be limited to the amount determined under (A) above.






Exhibit C
Acceptance and Beneficiary Designation
I, Rheo Brouillard, hereby designate ___________________________ as my primary
beneficiary and _______________________ as contingent beneficiary of the
[portion of] benefits payable under the terms of the Plan.
Signed at Willimantic, Connecticut, this ____ day of     20___.


Insured




    
Rheo Brouillard


6
    